t c memo united_states tax_court norwest corporation and subsidiaries successor_in_interest to davenport bank and trust company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date scott g husaby for petitioner jack forsberg for respondent memorandum opinion couvillion special_trial_judge this case was assigned pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 for purposes of hearing two motions filed by petitioner a motion to dismiss for lack of jurisdiction with respect to a unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure portion of an adjustment in the notice_of_deficiency and in the alternative a motion to shift the burden_of_proof to respondent on this adjustment if the court denies the motion to dismiss respondent filed a notice of objection to both motions prior to the hearing on these motions the court ordered petitioner to file a supplemental motion to dismiss for lack of jurisdiction to clarify the factual premise on which the motion to dismiss for lack of jurisdiction was based petitioner filed the supplemental motion prior to the hearing in a notice_of_deficiency respondent determined a deficiency of dollar_figure in federal_income_tax for petitioner's calendar_year this deficiency is based upon respondent's disallowance of dollar_figure legal and professional fees that according to the deficiency_notice were claimed as ordinary and necessary business_expenses on petitioner's federal_income_tax return the disallowed expenses consisted of the following expenses listed in the notice_of_deficiency legal advice dollar_figure legal advice accounting fees--comfort letter big_number accounting fees--opinion big_number dollar_figure unidentified costs big_number total disallowed expense sec_2 dollar_figure respondent also adjusted the environmental_tax deduction and the credit for prior year minimum_tax these adjustments are not the subject of petitioner's motions and therefore are not before the court in this proceeding petitioner is a corporation and is the parent company of a group of corporations that files consolidated corporate_income_tax returns at the time the petition was filed petitioner's principal_place_of_business was minneapolis minnesota the issue presented by petitioner's motions arises over the legal and accounting fees described above that were incurred during in connection with the acquisition of the davenport bank and trust co and its merger into bettendorf bank the latter of which is a subsidiary of norwest corp the merger of these two banks was completed on date in petitioner's consolidated_income_tax_return for petitioner claimed as an ordinary and necessary business deduction expenses_incurred during regarding the expansion of its financial services business banking within the geographic area known as the quad cities of davenport and bettendorf iowa and moline and rock island illinois which expansion resulted in the acquisition of the bettendorf bank and the merger of that bank into petitioner's consolidated_group petitioner included with its federal_income_tax return for a hereafter references to petitioner include norwest corp and all its subsidiaries that are part of its consolidated_group that includes davenport bank and trust co and bettendorf bank statement described as a protective_disclosure statement to satisfy sec_6662 which stated the taxpayer has deducted certain legal and professional fees as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code the amount of the expenses deducted was dollar_figure in indopco inc v commissioner s ct aff'g 918_f2d_426 3d cir the supreme court held that a corporation must capitalize expenses resulting in future long-term benefits the taxpayer believes that the facts and circumstances with respect to the deducted amounts are distinguishable from those in indopco in the notice_of_deficiency respondent disallowed the dollar_figure on the ground that these expenses should be capitalized the question as to whether the dollar_figure should be capitalized or allowed as an ordinary_and_necessary_expense deduction is not directly at issue in these motions rather in its motions petitioner contends respondent made no determination_of_a_deficiency with respect to dollar_figure of the dollar_figure expenses and therefore this court has no jurisdiction with respect to any underpayment attributable to the dollar_figure alternatively if the court has jurisdiction over this portion of sec_6662 imposes a penalty for any portion of an underpayment in tax that is attributable to one or more of five situations described in sec_6662 under sec_6662 any underpayment subject_to the penalty shall be reduced if it is attributable to any item as to which the taxpayer had substantial_authority for the treatment of such item on the return or as to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return the total adjustment petitioner contends in its second motion that the burden_of_proof with respect to the dollar_figure should shift to respondent a hearing was held on both motions at the hearing neither party presented any witnesses and no documentary information was submitted into evidence the hearing consisted solely of the arguments of counsel it is undisputed that sometime after petitioner's return was filed an engineer_agent with the internal_revenue_service irs issued to petitioner an information_document_request with respect to the dollar_figure expenses referred to in the disclosure statement requesting an itemization of the expenses comprising the dollar_figure and documentation to support the claimed expenses petitioner replied with the following itemization lane waterman--legal advice dollar_figure lane waterman--legal advice kpmg--comfort letter big_number kpmg--tax opinion big_number unidentified big_number total dollar_figure no documentation was provided the irs agent to support the dollar_figure unidentified costs petitioner contends that the dollar_figure described in the above itemization as unidentified costs was included by error in the dollar_figure of expenses referred to on the disclosure statement and that only dollar_figure was incurred and claimed as a deduction on the income_tax return since respondent has disallowed in the notice_of_deficiency expenses of dollar_figure petitioner contends that respondent in effect has disallowed dollar_figure of expenses that are not related to petitioner's merger activity petitioner further argues that given that petitioner informed the irs agent that petitioner did not in fact incur merger-related expenses of dollar_figure and respondent nonetheless disallowed such expenses in the notice_of_deficiency respondent should be required to advise petitioner what items of expenses on petitioner's tax_return comprise the dollar_figure disallowed expenses because respondent in the audit process failed to provide such information petitioner contends that respondent failed to make a determination_of_a_deficiency attributable to the dollar_figure and therefore this court lacks jurisdiction as to this dollar_figure portion of the dollar_figure adjustment to quote from petitioner's memorandum of authorities petitioner repeatedly requested more specificity as to which expense s was being reviewed to permit identification and retrieval of all source documentation and other potential support respondent refused to be more specific as to which expense s was being reviewed when the examining agent later proposed to disallow the dollar_figure petitioner responded in writing that the dollar_figure of the dollar_figure was a plug and not identifiable as legal or professional fees related to the merger since respondent refuses to identify those expenses claimed on petitioner's return that comprise dollar_figure petitioner contends that respondent has not determined a deficiency attributable to dollar_figure citing 814_f2d_1363 9th cir revg 81_tc_855 this court's jurisdiction to redetermine a deficiency is based upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c see 93_tc_22 90_tc_142 at a minimum the notice_of_deficiency must identify the taxpayer indicate that the commissioner has made a determination of deficiency and specify the taxable_year and amount of the deficiency see 889_f2d_29 2d cir affg in part revg in part and remanding tcmemo_1988_264 the case of scar v commissioner supra cited by petitioner is distinguishable from this case in the scar case the commissioner issued a notice_of_deficiency disallowing deductions petitioner has not explained what is meant by its reference to the dollar_figure as a plug the court is unsure whether this means that dollar_figure was added as a catch-all of other expenses whether supporting documentation was not available for the dollar_figure or whether the dollar_figure claimed was intentionally overstated out of an abundance of caution in attempting to satisfy the disclosure requirements for purposes of sec_6662 respondent's position at the hearing was that the dollar_figure was not an error by petitioner the taxpayer had never claimed and determined a deficiency at the highest marginal tax_rate in the notice_of_deficiency it was stated that the taxpayer's income_tax return was not available and that the deficiency was determined at the maximum rate of percent to protect the government's interest but would be corrected whenever the original return was received or whenever the taxpayer would send a copy of the return under these facts it was held that the commissioner had not made a determination of tax because the notice_of_deficiency on its face revealed that it had been issued without any prior inspection of the taxpayer's income_tax return see also kong v commissioner tcmemo_1990_480 in the present case respondent made an examination of petitioner's tax_return not only did respondent examine the return there were communications between respondent's examining agent and petitioner with respect to the adjustment at issue there is no language in the notice_of_deficiency that indicates that respondent failed to make a determination or failed to examine petitioner's return moreover the fact that the determination in the notice_of_deficiency may ultimately be held to be erroneous does not invalidate the notice_of_deficiency 52_tc_787 709_f2d_12 5th cir affg tcmemo_1982_352 on this record petitioner has failed to establish that respondent did not make a determination with respect to the dollar_figure portion of the dollar_figure adjustment the court therefore has jurisdiction over this issue petitioner's motion to dismiss for lack of jurisdiction and its supplemental motion to dismiss for lack of jurisdiction therefore will be denied in the alternative petitioner contends that if the court has jurisdiction over the dollar_figure issue the burden_of_proof as to this issue should shift to respondent that is the basis of petitioner's second motion petitioner relies primarily on 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 in its memorandum of authorities in support of this motion petitioner argues in the income_tax return for petitioner claimed hundreds of thousands of deductions totaling over dollar_figure million all deductions claimed in the return are identifiable and supportable petitioner can prove that all expenditures deducted in the return were proper by producing invoices and other support for such expenditures however this process is practically unworkable as it would involve the production of hundreds of thousands of documents and thousands of hours of court time to review in the end the court would find that all expenditures were properly deducted in preparing the return including the dollar_figure of unidentified costs erroneously characterized as merger- related costs in the disclosure statement respondent must provide sufficient specificity in the notice_of_deficiency as to which deductions are being disallowed in order for the court petitioner and respondent to come to some meaningful resolution of the issue a blanket disallowance of unidentified costs effectively requires the taxpayer to prove up the correctness of the entire return and lends itself to a unreasonably burdensome and unworkable process for taxpayers respondent and the courts respondent must provide a factual foundation for its assessments and has an obligation to substantiate its claim that an expenditure has been improperly deducted portillo v commissioner ustc big_number 5th cir indicates that respondent's failure to properly investigate the claimed deduction results in an arbitrary and capricious notice_of_deficiency the facts of this case are distinguishable from the facts of portillo v commissioner supra in the portillo case the irs based upon an information_return filed by a payer determined a deficiency against the taxpayer for the difference in the amount reported as income by the taxpayer on his return and the amount reported by the payer on the information_return that case therefore dealt with unreported income rather than deductions as reported and claimed by petitioner in this case in the portillo case the taxpayer was unable to present any books_and_records to prove a negative unreported income consequently the court_of_appeals for the fifth circuit held that before the commissioner's determination could be accorded the presumption of correctness it was necessary under the facts presented to the court that the commissioner must engage in one final foray for truth in order to provide the court with some indicia that the taxpayer received unreported income portillo v commissioner supra pincite under the facts of the portillo case the court in 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 the taxpayer reported on his income_tax return dollar_figure income received from continued of appeals held that although the commissioner had made a determination the presumption of correctness could not be accorded to that determination in this case there is no third party payer involved as to the issue before the court petitioner does not have the burden of proving a negative moreover this case does not involve unreported income but disallowed deductions petitioner has books_and_records by which it can according to its own assertions substantiate fully albeit at some burden the expenses reported on its return petitioner alleges that such proof would show no merger-related expenses in excess of dollar_figure the portillo rationale therefore is not applicable to the facts of this case respondent's determination in the notice_of_deficiency is entitled to the presumption of correctness and the burden to show that this determination is in error lies with petitioner petitioner's motion to shift the burden_of_proof to respondent therefore will be denied an appropriate order will be issued continued the payer at trial the taxpayer agreed that the correct amount received was dollar_figure prior to issuance of the notice_of_deficiency the irs examining agent contacted the payer and the payer's records reflected payments to mr portillo of dollar_figure the payer was unable to prove to the examining agent that he had made payments of dollar_figure to mr portillo as reported on the information_return of the payer to the irs
